IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1675
                             Filed November 26, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JANNEEN MICHELLE BROOKS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Odell G. McGhee,

District Associate Judge.



       Janneen Brooks appeals the sentence imposed on her conviction of

failure to appear. AFFIRMED.



       Andrea K. Buffington of Ranes Law Firm, West Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, John Sarcone, County Attorney, and Kevin Hathaway, Assistant County

Attorney, for appellee.



       Considered by Doyle, P.J., Tabor, J., and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2


MAHAN, S.J.

       Janneen Brooks appeals the sentence imposed on her conviction of

failure to appear.      She contends the district court abused its discretion in

sentencing her to sixty days in jail without stating its reasons on the record. We

review sentencing decisions for correction of errors at law and will not reverse

unless an abuse of discretion or defect in the sentencing procedure is shown.

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

       On September 26, 2013, Brooks pled guilty to failure to appear after

waiving her right to a verbatim recording of the proceedings. The sentencing

hearing held on October 18, 2013, was also not recorded. Brooks never filed a

statement   of    the    proceedings   pursuant   to   Iowa    Rule   of   Appellate

Procedure 6.806(1) or a bill of exceptions pursuant to Iowa Rule of Criminal

Procedure 2.25.

       The sentencing court must state its reason for a particular sentence on the

record to allow us to determine whether there has been an abuse of discretion.

State v. Cooper, 403 N.W.2d 800, 802 (Iowa 1987). If the sentencing hearing is

not recorded, it is advisable for the court to state its reasons for imposing a

sentence in the sentencing order. State v. Mudra, 532 N.W.2d 765, 767 (Iowa

1995).1 Although the district court failed to state its reasons for imposing the

sixty-day sentence in its sentencing order, Brooks’s failure to provide a record on

appeal prohibits our review of this issue. See State v. Alloway, 707 N.W.2d 582,

586 (Iowa 2006) (“[The defendant] failed to produce a record, and his failure to

1
 The facts here are similar to those found in State v. Thompson, No. 13-1764, 2014 WL
2885345 (Iowa Ct. App. June 25, 2014), which is on further review with the supreme
court.
                                         3


do so serves as a waiver of ‘the argument that the district court erred by failing to

state its reasons for the sentence imposed on the record.’ As in Mudra, we will

not permit a defendant to raise an issue without attempting to give us a record

upon which we can decide the issue.”), overruled on other grounds by State v.

Johnson, 784 N.W.2d 192, 198 (Iowa 2010); Mudra, 532 N.W.2d at 766-67

(stating that when a defendant fails the obligation to provide this court with a

record affirmatively disclosing the error relied upon, “[w]e will not speculate as to

what took place”). By failing to provide such a record, Brooks has waived error

on her claim. See Alloway, 707 N.W.2d at 587; Mudra, 532 N.W.2d at 767.

Accordingly, we affirm.

       AFFIRMED.